Citation Nr: 9905628	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1976 to 
June 1979 and from January 1981 to September 1993.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a June 1994 rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the appellant filed a timely 
disagreement with the issues of entitlement to service 
connection for a low back disorder, hearing loss, right knee 
disorder, left ankle sprain, and residuals of cyst removal, 
and increased rating for pseudofolliculitis barbae.  (See VA 
Form 9 dated June 1995.)  The Board also notes that these 
issues were addressed in subsequent supplemental statements 
of the case (SSOC).  However, the record does not indicate 
that the appellant perfected an appeal as to these issues.  
The SSOC of March 1996 addressed the issues of service 
connection for low back, right knee and left ankle 
disabilities for the first time, while the SSOC of March 1997 
addressed the issues of service connection for cyst 
disability and hearing loss and increased rating for 
folliculitis barbae for the first time.  With each SSOC, the 
appellant was informed that he had 60 days in which to 
perfect an appeal as to any new issue.  He failed to do so.  
Accordingly, these issues are not before the Board at this 
time.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998).  The Board also notes that the appellant filed 
a notice of disagreement with the issue of service connection 
for a left shoulder disability.  However, that appeal has 
been withdrawn.  (See statement dated in January 1996.) 


FINDINGS OF FACT

1.  The appellant does not suffer from hypertension and the 
claim for service connection is not plausible.

1.  The appellant does not suffer from an anxiety disorder 
and the claim for service connection is not plausible.


CONCLUSIONS OF LAW

1.  A claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 
38 C.F.R. § 3.303 (1998).

2.  A claim for service connection for an anxiety disorder is 
not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991), 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate, in relevant part, that the 
appellant received mental health treatment on various 
occasions due to domestic, occupational, and health problems.  
He has had diagnoses of, among others, situational anxiety 
and marital adjustment disorder.  He has also reported 
depression, excessive worry, and frequent trouble sleeping.  
(See March 1984 periodic examination report.)  On June 1, 
1993, he was seen for a left shoulder problem, at which time, 
he was noted to have a blood pressure reading of 130/100, and 
was diagnosed with hypertension.  He subsequently underwent 
several days of blood pressure checks, and was diagnosed with 
mild diastolic hypertension.  He was to begin an aerobic 
exercise program.  His retirement examination report, dated 
in June 1993, indicates that he reported that he suffered 
from frequent trouble sleeping, but that he did not suffer 
from depression, excessive worry, or nervous trouble of any 
sort.  The examiner also reported that high blood pressure 
was found during sick call on the day of examination, and 
that he was to follow-up for 5 day blood pressure checks.  
The examiner also reported that the appellant had had 
frequent trouble sleeping, which started while he was in the 
Army, averaging 5 hours of sleep.  The psychiatric evaluation 
was normal. 

A subsequent treatment note, dated in June 1993, indicates 
that the appellant had had two 5-day blood pressure checks 
and that he had rare isolated diastolic increase.  The 
assessment was "doubt pattern of HTN [hypertension]."  In 
August 1993, he was again seen for follow-up for his high 
blood pressure, and was found to have a blood pressure 
reading of 120/90.  The diagnosis was borderline increase in 
diastolic blood pressure and he was to undergo several days 
of blood pressure checks.  A treatment record dated in 
September 1993 indicates that his 5 day blood pressure checks 
showed an average blood pressure of 126.5/88.  The diagnosis 
was blood pressure stable at the time.  It was also noted 
that he had complaints of inability to sleep due to personal 
problems at home and also due to separating from military.  
He was diagnosed with stress anxiety secondary to move.

Post-service medical evidence of record include, in relevant 
part, report of a VA examination, dated in December 1993, 
which indicates that the appellant reported that he had had 
insomnia for 15 years and that he took Xanax for it, as 
needed.  Examination of the cardiovascular system showed that 
the heart sinus rhythm was okay, that there were no PVCs, and 
that there was no heart murmur to auscultation.  Peripheral 
vessels were okay.  His sitting blood pressure was 120/80, 
his recumbent blood pressures were 130/80, and standing was 
115/75.  Chest x-rays were negative.  The examiner's 
impression was that his blood pressure was normal at the time 
without medication.  The examiner's psychiatric evaluation 
was that he had insomnia for 15 years and that he took Xanax 
for it as needed.  

The appellant contends, in essence, that he began having high 
blood pressure in service and that he still has 
"hypertensive characteristics."  (See transcript of October 
1998 hearing, p. 5.)  He claims that during service, he was 
given the option of taking medication, or controlling his 
high blood pressure with diet and exercise, and that he chose 
the latter option.  (See transcript of October 1998 hearing, 
p. 6.)  He reports that he has a home monitor system, that he 
has not had such an elevated blood pressure reading that 
required medical attention, but that he had a high reading 
(133/92) on the day of his hearing.  (See transcript of 
October 1998 hearing, p. 6.)  He claims that he has constant 
fatigue and occasional dizziness and shortness of breath. 
(See transcript of October 1998 hearing, pp. 6-7.)  He also 
claims that he had an irregular heartbeat and tightness in 
the chest.  (See transcript of October 1998 hearing, p. 8.)  

The appellant also contends that his anxiety began in basic 
training, and continued throughout service, due to various 
circumstances, to include domestic problems, and having had a 
positive urinalysis for cocaine, and the consequences 
resulting from that.  He indicates that he has been very 
restless at nights and that he has had difficulty sleeping.  
He has not had any post-service psychiatric treatment.  (See 
transcripts of hearings held in June 1995 and in October 
1998.)

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, mption period, and (2) present disability 
from it.  Id.

The Board has considered the evidence of record and finds 
that the appellant's claims are not well-grounded.  While the 
record clearly establishes that during active duty service, 
the appellant had numerous high blood pressure readings as 
well as mental health treatment for various conditions, to 
include situational anxiety, current medical evidence of 
record does not indicate hypertension or an anxiety disorder.  
The Board notes the appellant's contentions that he continues 
to have hypertensive characteristics and that he has noted 
high blood pressure readings at home.  However, the current 
medical records show that he had normal blood pressure 
without medication; hypertension has not been diagnosed.  In 
addition, psychiatric evaluation at service separation and 
currently did not reveal any anxiety disorder.  Given that 
current disability does not exist, the Board must conclude 
that a well-grounded claim for service connection for 
hypertension and anxiety disorder has not been established.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an anxiety disorder is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

